Ashtabula App. No. 2000-A-0034. This cause is pending before the court as an appeal from the Court of Appeals for Ashtabula County. Upon consideration of the motion of appellees, Thomas Sartini et al, to strike Sandra O’Brien’s reply brief,
IT IS ORDERED by the court that the reference to the affidavit and the affidavit itself are stricken but not the balance of the reply brief.
Lundberg Stratton, J., concurs.
Moyer, C.J., Douglas and Resnick, JJ., would strike the entire reply brief, including the reference to the affidavit and the affidavit itself.
F.E. Sweeney, Pfeifer and Cook, JJ., would deny the motion to strike.